Leroy R. Heaven appeals convictions of possessing cocaine (R.C.2925.11) and criminal tools (R.C. 2923.24). In two assignments of error, he claims the trial court incorrectly overruled his motion to suppress physical evidence and that the evidence itself was insufficient to sustain his conviction of possessing criminal tools. Because we find his first assignment to be well taken, we reverse the convictions and remand this cause for a new trial.
On September 22, 1987, police received information from what the court characterized as a "source of questionable reliability," who was new to police. This informant told the officers that two Jamaican nationals, "Leroy" and "Alan," were registered at the Lake Erie Motel. The informant revealed that "Alan" was a suspect in a Florida homicide and that he possessed one-half kilo of cocaine. The Lake Erie desk clerk averred that police took the suspects' registration cards and passkeys at 10:30 a.m. on September 22. A police officer, however, swore they did not receive the informant's tip until between 4:00-7:00 p.m. on September 22 and did not investigate and obtain the keys until the early morning hours of September 23.
At any rate, police made no attempt to obtain a search or arrest warrant in the seven to fifteen hours' time between their receiving the information and their surrounding the suspects' hotel rooms with a SWAT team at 2:30 a.m.
Although "Alan" was in police custody by that time, officers in the hotel lobby phoned Heaven and, immediately after their call, officers stationed in the hall pounded on Heaven's door asking to speak to him. Robin Sims, his wife, emerged from the motel room in her nightgown and the door closed behind her. Police swore they heard a toilet flushing and "swift movement" in the suite. The officers who claimed they feared the destruction of evidence beat on the door, ordering Heaven to come out with his hands on his head. Just as police began to open the door with the passkey, Heaven, clad only in *Page 834 
his T-shirt and underpants, emerged and was frisked and handcuffed in the hall.
Police stated that, at this point, Heaven verbally consented to the search of his suite, which produced a gram scale in an up-ended sofa, two plastic bags containing white residue, as well as $970 cash and a weight conversion table in Heaven's wallet. Heaven and Sims testified that police took Heaven downtown clad only in his underwear because he refused to sign a consent form for the search.
In his first assignment of error, Heaven challenges the denial of his motion to suppress physical evidence because he did not consent to the search of his hotel room.
The trial court determined that the police officers' information, from "a new informant, who they did not know his reliability [sic]," related only "peripherally" to Heaven and that it would probably not have constituted sufficient probable cause to obtain a warrant. In addition, the judge noted that "Alan," the alleged murder suspect and drug possessor, was in custody at the time police searched Heaven's room. As a result, the trial court concluded the sound of footsteps and a toilet flushing did not create an exigent circumstance. The court, however, denied the motion to suppress because it found the search to be consensual.
A warrantless arrest may be made in a public place if based upon probable cause. United States v. Watson (1976),423 U.S. 411, 96 S.Ct. 820, 46 L.Ed.2d 598. The doorway of a house has been held to be a public place. United States v. Santana (1976),427 U.S. 38, 96 S.Ct. 2406, 49 L.Ed.2d 300.
The trial court properly found that the police information was unreliable and insufficient to justify the issuance of an arrest warrant for Heaven, particularly as the information actually related to "Alan," who was already in custody, and not to the defendant.
When there is no probable cause to arrest, an unlawful arrest cannot be made good by an illegal search which uncovers drugs on the premises. Wong Sun v. United States (1963), 371 U.S. 471,83 S.Ct. 407, 9 L.Ed.2d 441.
Police took Heaven into custody as he emerged from his hotel room. After that, police purportedly obtained his consent to search his room and, only then, discovered the cocaine and scale that Heaven was ultimately convicted of possessing.
Consent to a search given only after a defendant was unlawfully confined has been held ineffective to justify a search because there was no proof of a *Page 835 
"break in the chain of illegality." Florida v. Royer (1983),460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229.
Police lured Heaven to the doorway of his hotel room at 2:30 a.m. where they arrested him without probable cause. Their only information was that Heaven was a Jamaican and had a room in the same hotel as "Alan." As Heaven's consent under these circumstances was insufficient to remove the taint of his illegal detention, the trial court erred in denying Heaven's motion to suppress the physical evidence.
We note that, although police obtained their information seven to fifteen hours before they acted, they made no effort to obtain warrants and offered no explanation as to why a warrant, if justified, could not "easily and conveniently have been obtained." Cf. Mincey v. Arizona (1978), 437 U.S. 385,98 S.Ct. 2408, 57 L.Ed.2d 290.
The Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution guarantee that:
"The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized."
Police actions that dispense with the necessity of a warrant and invade the sanctuary of one's residence, in contravention ofFourth Amendment guarantees, should not be condoned merely because they are executed in furtherance of a highly publicized "drug war." "A search is not to be made legal by what it turns up. In law it is good or bad when it starts and does not change character from its success." United States v. Di Re (1948),332 U.S. 581, 595, 68 S.Ct. 222, 229, 92 L.Ed. 210, 220 (Jackson, J.).
Because the warrantless search of Heaven's hotel room was illegal for want of probable cause, exigent circumstances or consent, we find the trial court incorrectly denied the motion to suppress the physical evidence.
The first assignment of error is well taken.
Heaven's second assignment of error challenges the sufficiency of the evidence sustaining his conviction of possessing the gram scale and plastic bags containing white residue. We need not address this issue as it is mooted by our finding that these items were improperly admitted into evidence as the products of an illegal search. *Page 836 
The judgment of the trial court is reversed and the cause remanded for a new trial.
Judgment reversedand cause remanded.
PATTON, J., concurs.
MATIA, J., dissents.